Citation Nr: 1624766	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  10-43 959A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for a low back disorder.

2.  Entitlement to service connection for low back pain, to include as secondary to service-connected residuals of left knee strain.

3.  Entitlement to service connection for right knee pain, to include as secondary to service-connected residuals of left knee strain.

4.  Entitlement to service connection for depression, to include as secondary to service-connected residuals of left knee strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1984 to August 1986.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied service connection for low back pain, right knee pain, and depression.  Thereafter, jurisdiction was transferred to the RO in Phoenix, Arizona.  

In March 2016, the Veteran testified before the undersigned at a Board video conference hearing.  A transcript of the hearing has been reviewed and associated with the claims file.  

The Board observes that the issue of service connection for low back pain was denied in an August 2005 rating decision.  The Veteran initiated an appeal but it was not timely perfected.  Additionally, no new and material evidence was received within a year of its issuance.

Where service connection for a disability has been denied in a final decision, a subsequent claim for service connection for that disability may be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Thus, the Board must make a determination as to whether new and material evidence has been presented to reopen the claim.  

The issues of entitlement to service connection for right knee pain, low back pain, and depression are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an August 2005 rating decision, the RO denied service connection for a low back disorder.  The Veteran did not timely perfect an appeal and no new and material evidence was received within the appeal period.

2.  The evidence received since the August 2005 rating decision is not duplicative or cumulative of evidence previously of record and it raises a reasonable possibility of substantiating the Veteran's claim of service connection for a low back disorder.


CONCLUSION OF LAW

The criteria for reopening the claim of service connection for a low back disorder have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veteran's claim decided herein has been granted, as discussed below.  As such, the Board finds that any error related to the Veterans Claims Assistance Act of 2000 (VCAA) is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


Legal Criteria

Applicable law provides that a final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  

The credibility of the evidence is presumed in determining whether new and material evidence has been submitted.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Factual Background and Analysis

The Veteran's claim of service connection for low back disorder was denied in an August 2005 rating decision because there was no evidence of a low back disability.  The evidence of record at the time of the August 2005 rating decision consisted of the appellant's service treatment records, service personnel records, and VA treatment records dated from May 2004 to April 2005.  

The appellant was notified of this decision and of his procedural rights by letter in August 2005.  He did not appeal the determination and no new and material evidence was received within a year of its issuance.  Thus, the August 2005 rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103; Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

Since the August 2005 rating decision, additional VA treatment records, the report from a November 2009 VA examination, a transcript of the March 2016 Board hearing, and the report from an April 2016 private examination have been associated with the claims file.

After a review of the record, the Board finds that new and material evidence has been received to reopen the claim of service connection for a low back disorder.  The evidence is new, as it was not part of the record at the time of the August 2005 rating decision.  It is also material as it relates to an unestablished fact necessary to substantiate the claim.  In relevant part, the private examination report provides a diagnosis of lumbar spine stenosis and indicates that the condition is secondary to the Veteran's service-connected left knee disability.  Therefore, the evidence is new and material and the claim of service connection for low back pain is reopened.


ORDER

New and material evidence having been received, the petition to reopen the claim of service connection for low back pain is granted.


REMAND

The Veteran asserts that his low back pain, right knee pain, and depression are due to military service, to include secondary to his service-connected left knee disability.  However, additional evidentiary development is needed prior to adjudicating the claims on appeal.

Low Back

The Veteran was provided a VA joint and spinal examination in November 2009.  Mild degenerative changes were noted, but there was no diagnosis of a low back disability.  The examiner determined that the low back pain was not secondary to the service-connected left knee disability.   

The Veteran provided the report from an April 2016 private examination, which noted a diagnosis of lumbar spinal stenosis.  While the private physician determined that the low back condition was secondary to the appellant's service-connected left knee disability, he did not provide a rationale to support his opinion.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  It is therefore insufficient for adjudication purposes.

As the evidence of record suggests that the Veteran has a current low back disability that may be related to service, an additional VA examination should be provided and an etiological opinion should be obtained.

Right Knee

In the November 2009 VA joint and spinal examination report, it was noted that examination of the appellant's right knee was normal and there was no pathology.  

The April 2016 private examination report reveals a diagnosis of right knee osteoarthritis.  The private physician determined that the right knee condition was secondary to the appellant's service-connected left knee disability; however, he did not provide a rationale to support his finding.  See Nieves-Rodriguez, supra.  As such, it is inadequate for adjudication purposes.  

The Board acknowledges that in an August 2010 VA medical record, it was noted that x-ray of the Veteran's knee demonstrated a small effusion, indicating an inflammatory process, which the physician stated was consistent with injury to the right knee.  He reported that it could result from chronically favoring the right leg due to injuries sustained from the Veteran's left knee.  However, the physician did not identify a current knee disability or injury.

In light of the foregoing, the Veteran should be provided an additional VA examination and an etiological opinion should be obtained.

Depression

The Veteran was provided a VA mental examination in November 2009.  The examiner diagnosed depressive disorder and determined that the condition was not the result of the appellant's service-connected left knee disability.  However, she did not provide an opinion regarding aggravation or direct service connection.  As such, an additional VA examination must be provided on remand.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA orthopedic examination to determine the nature and etiology of his right knee and low back pain.  The claims file, including this remand, must be reviewed by the examiner and such review should be noted in the examination report.

The examiner should identify all right knee and low back conditions found on examination.  For all diagnosed right knee and low back disabilities, the examiner is to provide an opinion to the following:

a.  Is it at least as likely as not (a 50 percent probability or more) that any diagnosed right knee or low back disability was caused by the Veteran's service-connected left knee disability? 

b.  Is it at least as likely as not (a 50 percent probability or more) that any diagnosed right knee or low back disability has been aggravated by (i.e., permanently worsened beyond normal progression) the Veteran's service-connected left knee disability?

If aggravation is found, please give a baseline level of disability and a level of disability after aggravation.

c.  Is it at least as likely as not (a 50 percent or greater probability) that any diagnosed right knee or low back disability is otherwise etiologically related to the Veteran's period of active military service?

A complete rationale must be provided for all opinions expressed.  If an opinion cannot be provided without resort to speculation, the physician must explain why such an opinion would be speculative.

The examiner must discuss the lay evidence of record regarding the onset of the Veteran's right knee and low back pain.

2.  Schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of his depression.  The claims file, including this remand, must be reviewed by the examiner and such review should be noted in the examination report.

The examiner should identify all psychiatric disorders found on examination.  For all diagnosed psychiatric disorders, the examiner is to provide an opinion to the following:

a.  Is it at least as likely as not (a 50 percent probability or more) that any diagnosed psychiatric disorder was caused by the Veteran's service-connected left knee disability? 

b.  Is it at least as likely as not (a 50 percent probability or more) that any diagnosed psychiatric disorder has been aggravated by (i.e., permanently worsened beyond normal progression) the Veteran's service-connected left knee disability?

If aggravation is found, please give a baseline level of disability and a level of disability after aggravation.

c.  Is it at least as likely as not (a 50 percent or greater probability) that any diagnosed psychiatric disorder is otherwise etiologically related to the Veteran's period of active military service?

A complete rationale must be provided for all opinions expressed.  If an opinion cannot be provided without resort to speculation, the physician must explain why such an opinion would be speculative.

The examiner must discuss the lay evidence of record regarding the onset of the Veteran's psychiatric symptoms.

3.  Thereafter, readjudicate the issues on appeal.  If the benefits sought on appeal are not granted in full, the RO/AMC must issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


